UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52530 Omni Bio Pharmaceutical, Inc. (Exact Name of Registrant as Specified in its Charter) Colorado 20-8097969 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5350 South Roslyn, Suite 430, Greenwood Village, CO80111 (Address of principal executive offices, including zip code) (303) 867-3415 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] The number of shares outstanding of the registrant’s common stock as of October 31, 2012 was 32,018,554. OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets – September 30, 2012 and March 31, 2012 (unaudited) 2 Consolidated Statements of Operations – For the three months ended September 30, 2012 and 2011 (unaudited) 3 Consolidated Statements of Operations – For the six months ended September 30, 2012 and 2011, and February 28, 2006 (Inception) to September 30, 2012 (unaudited) 4 Consolidated Statements of Stockholders’ Equity – As of and for the six months ended September 30, 2012 (unaudited) 5 Consolidated Statements of Cash Flows – For the six months ended September 30, 2012 and 2011, and February 28, 2006 (Inception) to September 30, 2012 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 4. Controls and Procedures. 19 PART II: OTHER INFORMATION 19 Item 1. Legal Proceedings. 20 Item 6. Exhibits. 21 Signatures PART I.FINANCIAL INFORMATION Item 1. Financial Statements. OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2012, March 31, 2012 (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Equity investment in related party Debt issuance costs, net - Intangible assets, net Total long-term assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued research and development costs Accrued liabilities Amount due under settlement agreement - Amounts due to related party Total current liabilities Senior secured convertible promissory notes, net of discount of $719,232 - Accrued interest - Derivative liability - Total long-term liabilities - Total liabilities Commitments and Contingencies (Notes 1, 3 and 6) Stockholders’ equity: Preferred stock, $0.10 par value, 5,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized; 32,018,554 and 32,018,396 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, Operating expenses: General and administrative (including share-based compensation of $860,728 and $919,803, respectively) $ $ Research and development Total operating expenses Loss from operations ) ) Non-operating income (expenses): Equity loss from investment in related party ) ) Change in estimated fair value in derivative liability - Interest income Interest expense ) - Amortization of debt discount and debt issuance costs ) - Charges for modifications to warrants - ) Total non-operating income (expenses) ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements 3 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Six Months Ended September 30, February 28, 2006 (Inception) to September 30, 2012 Operating expenses: General and administrative (including share-based compensation of $1,737,035, $1,839,606 and $18,981,490, respectively) $ $ $ Research and development License fee – related party - - Charge for common stock issued pursuant to license agreements - - Total operating expenses Loss from operations ) ) ) Non-operating income (expenses): Equity loss from investment in related party ) ) ) Gain on sale of equity investment interest in related party - Change in estimated fair value in derivative liability - Interest income Interest expense ) - ) Amortization of debt discount and debt issuance costs ) - ) Charges for warrants issued in merger – related parties - - ) Charge for warrants issued in private placement – related parties - - ) Charges for modifications to warrants - ) ) Total non-operating income (expenses) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Preferred Stock Common Stock Additional Paid-in Capital Deficit Accumulated During Development Stage Total Stockholders’ Equity Shares Amount Shares Amount Balances at March 31, 2012 - $
